Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 2.24.21. In view of this communication, claims 1-20 are now pending in this application.
Claim Objections
Claims 1, 2 are objected to because of the following informalities:  
Line 2 of Claim 1 recites in part “a rotor assembly configured to rotate about a rotation shaft”.  As per specification page 21, line 4-5, the rotation shaft rotates integrally with the rotor assembly. Therefore, the word “about” is misleading. Examiner suggests language same as in specification. 
Claim 2 recites in part ” coil includes a start end and a terminating end that are connected to each other at the neutral point terminal”. It is not clear how both start end and terminating end are connected to each other at neutral point as this will lead to a short circuit. Examiner is interpreting above to mean the terminating ends of the coils are connected to each other at the neutral point terminal.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki (JP 2002199636 A).
Regarding Claim 1, Matsuzaki discloses a motor [Abstract]comprising: 
a rotor assembly configured to rotate about (see claim objection) a rotation shaft [Para 0004 discloses a rotor which is well in known in the art to be rotor assembly and a shaft]; and 
5a stator assembly (Fig 1 below, 1) that accommodates the rotor assembly [Para 0004], wherein the stator assembly comprises:
 	a stator core (Fig 1, 1) including a plurality of tooth portions (Fig 1, 3u, 3v, 3w) [Para 0020] that correspond to a first phase current, a second phase current, and a third phase current, respectively [Para 0021], 
a coil (Fig 2 below, 6u, 6v, 6w) that is wound around the plurality of tooth portions, the coil defining a three- 10phase Y connection of the first phase current, the second phase current, and the third phase current (Fig 2 shows a Y connection), 
a neutral point (Fig 2, 5a, 5b, 5c) terminal that defines a neutral point of the three-phase Y connection, and 
a plurality of power terminals (Fig 1, 2, 4u, 4v, 4w) [Para 0021] configured to communicate the first phase current, the 15second phase current, and the third phase current [Para 0021] with the three-phase Y connection [Para 0022], and wherein the coil (Fig 2, 6u, 6v, 6w) includes a primary winding (Fig 2, 6u1,  6v1, 6w1) and a secondary winding (Fig 2,  6u2,  6v2, 6w2) that are wound around each of the plurality of tooth portions, that are electrically connected parallel to each other [Para 0022], and that are connected to each of the plurality of power terminals (Fig 1, 2, 4u, 4v, 4w) [Para 0022].  

    PNG
    media_image1.png
    349
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    371
    media_image2.png
    Greyscale



Regarding Claim 2, Matsuzaki discloses 20the motor of claim 1. Matsuzaki further discloses the coil (Fig 2 above, 6u, 6v, 6w) includes a start end (Fig 2, Se1) and a terminating end (Fig 2, Te1) that are connected to each other at the neutral point terminal (Fig 2, 5a, 5b, 5c) (All the terminating ends are connected to each other as Fig 2 shows).  
Regarding Claim 3, Matsuzaki discloses 20the motor of claim 2. Matsuzaki further discloses the primary winding (Fig 1 above, 6u1) of one tooth portion (Fig 1, 3u) among the plurality of tooth portions (Fig 1, 3u, 3v, 3w) extends to the neutral point terminal (Fig 1, 5a) , and then connects to the secondary 31Attorney Docket No.: 50720-0013001 Client Ref.: W20055LGS-P-US; 19MOM016US02 winding (Fig 1, 6u2) of the one tooth portion (Fig 1, 3u), and wherein the secondary winding (Fig 1, 6u2)  of the one tooth portion (Fig 1, 3u) connects to the primary winding (Fig 1, 6v1) of another tooth portion (Fig 1, 3v)  among the plurality of tooth portions [Para 0008 and Para 0009 discloses a continuous winding of coils alternately between feed points and neutral points]. 
Regarding Claim 11, Matsuzaki discloses 20the motor of claim 1. Matsuzaki further discloses the plurality of tooth portions (Fig 1 above, 3u, 3v, 3w) comprise a first tooth portion (Fig 1, 3u) corresponding to the first phase current , a second tooth portion (Fig 1, 3v) corresponding to the second phase current, and a third tooth portion (Fig 1, 3w) corresponding to the third phase [Para 0021], wherein the plurality of power terminals (Fig 1, 4u, 4v, 4w) comprise a first power terminal (Fig 1, 4u) configured to 15communicate the first phase current, a second power terminal (Fig 1, 4v) configured to communicate the second phase current, and a third power terminal (Fig 1, 4w) configured to communicate the third phase current, and wherein the primary winding and the secondary winding comprise: a first phase primary winding (Fig 1, 6u1) and a first phase secondary winding (Fig 1, 6u2) that are wound around the first tooth portion (Fig 1, 3u) and connected to the first power terminal (Fig 1, 4u), 20a second phase primary winding (Fig 1, 6v1) and a second phase secondary winding (Fig 1, 6v2) that are wound around the second tooth portion (Fig 1, 3v) and connected to the second power terminal (Fig 1, 4v), and a third phase primary winding (Fig 1, 6w1) and a third phase secondary winding (Fig 1, 6w2) that are wound around the third tooth portion (Fig 1, 3w) and connected to the third power terminal (Fig 1, 4w).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 -10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki in view of Reu (US 20190319506 A1).
Regarding Claim 4 , Matsuzaki discloses the motor according to claim 3. Matsuzaki further discloses 5the neutral point terminal defines a plurality of neutral point (Fig 1 above,2, 5a, 5b, 5c) that accommodate the start end, the terminating end, and a plurality of via ends of the coil (Fig 1, 2, 6u , 6v, 6w) ( Fig 1 shows Coil 6u will have starting end from neutral 5a, touch via end (any point in between) at 5a, then wind primary coil 6u1, then connect power terminal 4u and then wind secondary coil 6u2 and have terminating end at 5b).  
Matsuzaki does not explicitly disclose receiving grooves.
	Reu discloses neutral point receiving grooves (Reu, Fig 10A, NS, S1, S2)[Para 0216, 0217].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki modified by the neutral terminal receiving grooves of Reu in order to connect the neutral coils together.
Regarding Claim 5, Matsuzaki in view of Reu discloses 20the motor of claim 4. Matsuzaki in view of Reu further discloses the plurality of via ends are portions of the coil that connect 10one of the plurality of tooth portions to another of the plurality of tooth portions.  ( Fig 1 above shows Coil 6u will have starting end from neutral 5a connected to tooth 3w, touch via end 1(any point in between) at 5a, then wind primary coil 6u1, then connect power terminal 4u and then wind secondary coil 6u2 and touch via end 2(any point in between) at 5b and have terminating end at 5b and then connect to tooth 3v).  
Regarding Claim 6, Matsuzaki in view of Reu discloses 20the motor of claim 4. Matsuzaki in view of Reu further discloses the plurality of neutral point (Matsuzaki, Fig 1,2 above, 5a, 5b, 5c) receiving grooves are two neutral point receiving grooves (Reu, Fig 10A below,S1, S2) and wherein each of the two neutral point receiving grooves receives two among the start end, the 15terminating end, and the plurality of via ends of the coil (Para 0222 of Reu discloses 2 coils are accommodated vertically) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki in view of Reu modified by the neutral terminal receiving grooves accommodating 2 coils as further taught by Reu in order to restrict displacement of coils [Reu, Para 0222].

    PNG
    media_image3.png
    372
    372
    media_image3.png
    Greyscale

Regarding Claim 7 , Matsuzaki discloses the motor according to claim 1. Matsuzaki does not explicitly disclose the stator assembly further comprises an insulator coupled to a top of the stator core, wherein the insulator comprises a storage portion that accommodates at least one of the 20plurality of power terminals or the neutral point terminal. 
Reu discloses the stator assembly further comprises an insulator coupled to a top of the stator core [Reu, Abstract], wherein the insulator (Reu, Fig 3 below, 110) comprises a storage portion (Reu, Fig 3, 130T, 130N) that accommodates at least one of the 20plurality of power terminals (Reu, Para 0181 discloses 130T accommodates phase terminals) or the neutral point terminal. 

    PNG
    media_image4.png
    582
    570
    media_image4.png
    Greyscale

Regarding Claim 8, Matsuzaki in view of Reu discloses 20the motor of claim 7. Matsuzaki in view of Reu further discloses the storage portion comprises: a first storage portion (Reu, Fig 3 above, 130N)  that accommodates at least a part of the neutral point terminal [Reu, Para 0181], the first storage portion defining a plurality of coil insertion grooves [Reu, Abstract]; and 32Attorney Docket No.: 50720-0013001 Client Ref.: W20055LGS-P-US; 19MOM016US02 a second storage portion (Reu, Fig 3, 130T)that accommodates at least a part of the plurality of power terminals (Reu, Para 0181 discloses 130T accommodates phase terminals).  
Regarding Claim 9, Matsuzaki in view of Reu discloses 20the motor of claim 8. Matsuzaki in view of Reu further discloses the neutral point terminal (Reu, Fig 8A below, NS) defines a plurality of neutral point receiving grooves (Reu, Fig 10A above, S1, S2) that accommodate the coil (Reu, Fig 10A, CL) , and 5wherein the plurality of coil insertion grooves (Reu, Fig 8A, CG1, CG2) are connected to the plurality of neutral point receiving grooves (Reu, Fig 8A shows connection).  

    PNG
    media_image5.png
    422
    621
    media_image5.png
    Greyscale

Regarding Claim 10, Matsuzaki in view of Reu discloses 20the motor of claim 9. Matsuzaki in view of Reu further discloses the plurality of coil insertion grooves (Reu, Fig 8A above, 130NS) are two coil insertion grooves (Reu, Fig 8A, CG1, CG2) defined in the first storage portion (Reu, Fig 8A, 130N). 
	For claims 7,8, 9, 10, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Matsuzaki and modify with the insulator system of  Reu consisting of storage portions for power and neutral terminals and the connection being made through coil insertion grooves and neutral terminal grooves to provide a convenient way to connect the coils together.
Regarding Claim 12 , Matsuzaki discloses the motor according to claim 11. Matsuzaki further discloses 5the neutral point terminal (Fig 1,2 above, 5a, 5b, 5c) defines a neutral point (Fig 1,2, 5a, 5b, 5c), wherein the coil (Fig 1,6u) extends from a start end of the coil in the neutral point (Fig 1,5a)  to the first phase primary winding (Fig 1,6u1), passes the first power terminal (Fig 1,4u), and then continues to the first phase 5secondary winding (Fig 1,6u2), the first phase secondary winding having a first phase via end (any point in between that is touching neutral point) that passes through the neutral point (Fig 1,5b)  and that is connected to the second phase primary winding (Fig 1,6v1), wherein the coil (Fig 1,6v) extends from the first phase via end (any point in between) in the neutral point (Fig 1,5b)  to the second phase primary winding (Fig 1,6v1), passes the second power terminal (Fig 1,4v), and then continues to the second phase secondary winding (Fig 1,6v2), the second phase secondary winding having a second phase via end (any point in between) 10that passes through the neutral point (Fig 1,5c)  and that is connected to the third phase primary winding (Fig 1,6w1), and wherein the coil (Fig 1,6w) extends from the second phase via end (any point in between) in the neutral point (Fig 1,5c)  to the third phase primary winding (Fig 1,6w1), passes the third power terminal (Fig 1,4w), and then continues to the third phase secondary winding (Fig 1,6w2), the third phase secondary winding having a terminating end of the coil (Fig 1,6w)that 15passes through the neutral point (Fig 1,5a) .  
Matsuzaki does not explicitly disclose receiving grooves.
	Reu discloses neutral point receiving grooves (Reu, Fig 10A above, NS)[ Para 0216, 0217].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki modified by the neutral terminal receiving grooves of Reu in order to connect the neutral coils .
Regarding Claim 13, Matsuzaki in view of Reu discloses 20the motor of claim 4. Matsuzaki in view of Reu further discloses the neutral point terminal (Reu, Fig 10A above, 10B below, NS) comprises: a first plate (Reu,Fig 10B, P1); and a second plate (Reu,Fig 10B, P2)that is bent (Reu,Fig 10A, Be) from the first plate and extends to face the first plate (Reu,P1 and P2 are facing each other), and 20wherein the first plate and the second plate define the plurality of neutral point receiving grooves (Reu,Fig 10A, S1, S2) that are connected to each other (Reu,Fig 10A, S1 and S2 are connected by the bridge B).  

    PNG
    media_image6.png
    368
    501
    media_image6.png
    Greyscale

Regarding Claim 14, Matsuzaki in view of Reu discloses 20the motor of claim 13. Matsuzaki in view of Reu further discloses the plurality of via ends are portions of the coil that connect one of the plurality of tooth portions to another of the plurality of tooth portions ( Matsuzaki, Fig 1 shows Coil 6u will have starting end from neutral 5a connected to tooth 3w, touch via end 1(any point in between) at 5a, then wind primary coil 6u1, then connect power terminal 4u and then wind secondary coil 6u2 and touch via end 2(any point in between) at 5b and have terminating end at 5b and then connect to tooth 3v)  and 34Attorney Docket No.: 50720-0013001 Client Ref.: W20055LGS-P-US; 19MOM016US02wherein the plurality of neutral point (Fig 1,2 above, 5a, 5b, 5c) receiving grooves (Reu, Fig 10A above, NS, CG1, CG2)[Para 0216, 0217] comprise: a first groove (Reu, Fig 10A, S1) that accommodates the start end and the terminating end of the coil; and a second groove (Reu, Fig 10A, S2) that accommodates the plurality of via ends (any point in between) of the coil (Para 0222 of Reu discloses 2 coils are accommodated vertically).  
For claims 13,14,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Matsuzaki and modify with the insulator system of  Reu consisting of  neutral terminals receiving grooves in order to connect the neutral coils.
Regarding Claim 15, Matsuzaki in view of Reu discloses 20the motor of claim 14. Matsuzaki in view of Reu further discloses 5 each of the first groove (Reu, Fig 10A above, S1)  and the second groove (Reu, Fig 10A, S2) extends vertically from a bending portion (Reu, Fig 10A, Be) disposed at bottom ends of the first plate (Reu,Fig 10B above, P1) and the second plate (Reu,Fig 10B, P2), and wherein the start end is disposed vertically above the terminating end of the coil in the first groove (Reu discloses S1, S2 are connected to different coils which can be start end or terminating end of the respective coils. Start end above terminating is a matter of orientation and Reu discloses in Fig 10A and Para 0222, coils are arranged vertically on one slot S2 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki in view of Reu modified by the neutral terminal receiving grooves accommodating 2 coils with one over the other vertically as further taught by Reu in order to restrict displacement of coils [Reu, Para 0222].
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki in view of Shiozawa et al(US 20180219460 A1), hereinafter referred to as Shiozawa.
Regarding Claim 16, Matsuzaki 10the motor of claim 1.  Matsuzaki does not explicitly disclose a housing frame that supports a first end of the rotation shaft; a housing cover that is connected to the housing frame and supports a second end of the rotation shaft; a diffuser disposed in the housing cover; 15an impeller disposed on the diffuser and connected to the rotation shaft, the impeller being configured to rotate together with the rotation shaft; and an inverter disposed on the housing frame, the inverter being positioned at an opposite side of the impeller with respect to the housing cover, the inverter comprising heat generating elements that face the impeller, 20wherein at least a part of the stator assembly is accommodated between the housing frame and the housing cover, and wherein the neutral point terminal and the plurality of power terminals protrude from the stator assembly toward the inverter and are disposed between the heat generating elements of the inverter. 
Shiozawa discloses a housing frame (Shiozawa, Fig 2 below, 102) that supports a first end (Shiozawa, Fig 4 below, FE) of the rotation shaft (Shiozawa, Fig 4, 32); a housing cover (Shiozawa, Fig 2, 102) that is connected (102a and 102b are connected) to the housing frame and supports a second end (Shiozawa, Fig 4, SE) of the rotation shaft; a diffuser (Shiozawa, Fig 3 below, 6, 115) disposed in the housing cover (Shiozawa, Fig 2, 102); 15an impeller (Shiozawa, Fig 2,3, 110) disposed on the diffuser and connected to the rotation shaft (Shiozawa, Fig 4, 32) [Para 0023], the impeller being configured to rotate together with the rotation shaft; and an inverter (Shiozawa, Fig 4, 7) disposed on the housing frame (Shiozawa, Fig 2, 102), the inverter being positioned at an opposite side of the impeller with respect to the housing cover (Fig 4 shows impeller is on opposite side), the inverter comprising heat generating (Shiozawa, Fig 4, 71, Fig 5 below, 54 are heat generating) elements that face the impeller, 20wherein at least a part of the stator assembly is accommodated between the housing frame (Shiozawa, Fig 2, 102)  and the housing cover (Shiozawa, Fig 2, 102), and wherein the neutral point terminal and the plurality of power terminals protrude from the stator assembly (Shiozawa, Fig 5, 2) toward the inverter and are disposed between the heat generating elements of the inverter. (Fig 5 shows inverter connected to stator terminals which consists of power and neutral terminals which are pointing towards inverter 7 as they have to be connected).

    PNG
    media_image7.png
    577
    466
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    603
    434
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    590
    499
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    526
    483
    media_image10.png
    Greyscale


Regarding Claim 17, Matsuzaki in view of Shiozawa discloses the motor of claim 16.  Matsuzaki in view of Shiozawa further discloses the housing frame (Shiozawa, Fig 2 above, 102) comprises: a first bearing receiving portion (Shiozawa, Fig 4 above, Br) disposed at a center (Shiozawa, Fig 4, XX direction) of the housing frame; a plurality of connection bridges (Shiozawa, Fig 4, Cb) that extend radially from the first bearing receiving portion; 5and a leg body (Shiozawa, Fig 4, Lb) that extends from an end of each of the plurality of connection bridges toward the housing cover, each leg body having a first end coupled to the housing cover and a second end coupled to the inverter (Shiozawa, Fig 4, 7) (Inverter is connected to frame/cover 102 through connection bridges and legs which can be any part in between).  
For claims 16, 17 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki in view of Shiozawa with the structure for the motor having the inverter and impeller as taught by  Shiozawa in order to have a good mechanical structure than support a rotating shaft with air flowing through to cool the heat generating components.
Regarding Claim 18, Matsuzaki in view of Shiozawa discloses the motor of claim 16.  Matsuzaki in view of Shiozawa further discloses 10 the inverter [Shiozawa, Para 0055] (Fig 4 above, 7) comprises a circuit board (Shiozawa, Fig 4, 7), wherein at least a part of the circuit board is disposed in a discharge path of air (Shiozawa, Fig 4, A) discharged by the impeller, and wherein the heat generating elements (Shiozawa, Fig 4, 71) of the inverter are positioned closer to an outer edge of the circuit board than to a center of the circuit board. (Fig 4, 71 is shown closer to edge). 
Regarding Claim 19, Matsuzaki in view of Shiozawa discloses the motor of claim 16.  Matsuzaki in view of Shiozawa further discloses 10the heat generating elements of the inverter (Shiozawa, Fig 4 above, 71)  comprise transistors (Shiozawa, Para 0055 discloses AC/DC converter, inverter, control circuit, position detector which are well known in the art to have transistors) and capacitors [Para 0056].  
For claims 18, 19, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki in view of Shiozawa with the structure for cooling of the electronics as taught by  Shiozawa in order to prevent heat related failures of electronics.
Regarding Claim 20, Matsuzaki discloses the motor of claim 1.  Matsuzaki does not explicitly disclose a home appliance comprising the motor.
Shiozawa discloses a home appliance (Shiozawa, Fig 1 below, 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed motor of Matsuzaki with the application of the motor being in a home appliance as taught by Shiozawa to improve performance and efficiency (brushless motors are more efficient relative to other types of motors) .

    PNG
    media_image11.png
    599
    380
    media_image11.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832